Upon consideration of the Report and Recommendation filed by the Florida Board of Bar Examiners, it is ordered that the Board’s recommendation for T.J.A.’s conditional admission is disapproved by the Court. The Florida Board of Bar Examiners may file a new consent agreement and report recommending T.J.A.’s conditional admission and placing T.J.A. on probation for a period of five years with the following conditions: (a) that T.J.A. abstain from consumption of alcoholic beverages; (b) that T.J.A. abstain from the use of illegal or controlled substances except as prescribed by a duly licensed medical physician and approved by Florida Lawyers Assistance, Inc. (FLA); (c) that T.J.A. continue to consult with James Miller, M.D., or other licensed mental health provider, at least monthly or more frequently as his mental health provider deems necessary; (d) that T.J.A. follow promptly, diligently, and completely all instructions by his mental health provider including the taking of any medication in the recommended manner as may be prescribed by his mental health provider; (e) that T.J.A. have his mental health provider submit quarterly reports to The Florida Bar during the entire probationary period, confirming T.J.A.’s consultations for the preceding quarter and advising The Florida Bar of his continuing ability to engage in the active practice of law; (f) that T. J.A. execute a rehabilitation contract with and actively participate in the programs offered by FLA during the entire probationary period, and enter into a contract with FLA to cover the entire probationary period; (g) that T.J.A. participate in all groups as required by FLA at such frequency as required by FLA; (h) that T.J.A. attend all meetings at such frequency as required by FLA; (i) that T.J.A. submit to and pay for a minimum of six random urine drug/alcohol screens annually and submit to any other hair, blood, sweat, or other substance screening tests as may be requested by FLA; (j) that T.J.A. obtain an agreement from his mental health provider stating that the mental health provider will immediately notify The Florida Bar if T.J.A. misses a scheduled appointment without prior rescheduling; and (k) that T.J.A. submit quarterly sworn statements to The Florida Bar by March 31, June 30, September 30, and December 31 during the entire probationary period attesting to his compliance with the conditions set forth in (a), (b), (c), (d), (e), (f), (g), (h), (i), and CD-Otherwise, T.J.A. shall not be admitted to The Florida Bar at this time.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON, and PERRY, JJ., concur.